

115 HR 2756 IH: Jobs and Trade Competitiveness Act
U.S. House of Representatives
2017-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2756IN THE HOUSE OF REPRESENTATIVESMay 26, 2017Mr. Pascrell (for himself, Mr. Levin, Mr. Higgins of New York, Ms. Sewell of Alabama, Ms. DelBene, Ms. Judy Chu of California, and Ms. Sánchez) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Trade Act of 1974 to strengthen trade enforcement, and for other purposes.
	
		1.Short title and table of contents
 (a)Short titleThis Act may be cited as the Jobs and Trade Competitiveness Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Title I—Office of the Congressional Trade Enforcer
					Sec. 101. Establishment.
					Sec. 102. Congressional Trade Enforcer.
					Sec. 103. Personnel.
					Sec. 104. Functions.
					Sec. 105. Office of Market Access Assistance.
					Sec. 106. Relationship to executive branch.
					Title II—Trade Enforcement Division and Deputy United States Trade Representative for Trade
			 Enforcement
					Sec. 201. Establishment of Trade Enforcement Division and Deputy United States Trade Representative
			 for Trade Enforcement.
					Sec. 202. Establishment of Chief Manufacturing Negotiator.
					Title III—Congressional Advisory Commission on WTO Dispute Settlement 
					Sec. 301. Congressional findings and purpose.
					Sec. 302. Establishment of Commission.
					Sec. 303. Duties of the Commission.
					Sec. 304. Powers of the Commission.
					Sec. 305. Participation in WTO panel proceedings.
					Sec. 306. Definitions.
					Title IV—Imposition of countervailing duties to address subsidies relating to fundamentally
			 undervalued currencies
					Sec. 401. Clarification regarding definition of countervailable subsidy.
					Sec. 402. Report on implementation of title.
					Sec. 403. Application to goods from Canada and Mexico.
					Title V—Procedures for investigating claims of evasion of antidumping and countervailing duty
			 orders
					Sec. 501. Protection of business proprietary information.
					Sec. 502. Application to Canada and Mexico.
					Title VI—Matters to encourage domestic insourcing and discourage foreign outsourcing
					Sec. 601. Credit for insourcing expenses.
					Sec. 602. Denial of deduction for outsourcing expenses.
					Title VII—Matters relating to environmental protections
					Sec. 701. Environmental protection in trade relations.
					Sec. 702. Identification of foreign country trade practices that negatively affect the environment.
					Title VIII—Other matters
					Sec. 801. Modification of availability of amounts from Trade Enforcement Trust Fund.
					Sec. 802. Government Accountability Office report on commitments under certain international fora.
					Sec. 803. Government Accountability Office report on enforcement of child labor prohibition.
					Sec. 804. Congressional advisory groups on enforcement.
				
			IOffice of the Congressional Trade Enforcer
 101.EstablishmentThere is established in the legislative branch an Office of the Congressional Trade Enforcer (in this title referred to as the Office).
			102.Congressional Trade Enforcer
 (a)AppointmentThe head of the Office shall be the Congressional Trade Enforcer, who shall be appointed by the Speaker of the House of Representatives, the minority leader of the House of Representatives, the majority leader of the Senate, and the minority leader of the Senate after considering recommendations received from the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate, without regard to political affiliation and solely on the basis of fitness to perform the functions described in section 104.
 (b)TermThe term of office of the Congressional Trade Enforcer shall be 5 years. An individual serving as Congressional Trade Enforcer at the expiration of a term may continue to serve until a successor is appointed. The Congressional Trade Enforcer may be removed by either the House of Representatives or the Senate by resolution.
 (c)CompensationThe Congressional Trade Enforcer shall receive compensation at an annual rate of pay that is equal to the lower of—
 (1)the highest annual rate of compensation of any officer of the Senate; or (2)the highest annual rate of compensation of any officer of the House of Representatives.
					103.Personnel
 (a)In generalThe Congressional Trade Enforcer shall appoint and fix the compensation of such personnel as may be necessary to carry out the functions described in section 104. All personnel of the Office shall be appointed without regard to political affiliation and solely on the basis of their fitness to perform their duties. The Congressional Trade Enforcer may prescribe the duties and responsibilities of the personnel of the Office, and delegate to them authority to perform any of the duties, powers, and functions imposed on the Office.
				(b)Coverage under Congressional Accountability Act of 1995
 (1)Treatment of employees as covered employeesSection 101(3) of the Congressional Accountability Act of 1995 (2 U.S.C. 1301(3)) is amended— (A)by striking or at the end of subparagraph (H);
 (B)by striking the period at the end of subparagraph (I) and inserting ; or; and (C)by adding at the end the following new subparagraph:
							
 (J)the Office of the Congressional Trade Enforcer.. (2)Treatment of Office as employing officeSubparagraph (D) of section 101(9) of such Act (2 U.S.C. 1301(9)) is amended by striking and the Office of Technology Assessment and inserting the Office of Technology Assessment, and the Office of the Congressional Trade Enforcer.
					104.Functions
 (a)Principle functionThe principle function of the Congressional Trade Enforcer shall be to ensure compliance by trading partners of the United States with trade agreements to which the United States is a party.
				(b)Other functions; actions by USTR
 (1)In generalThe Congressional Trade Enforcer shall have the authority to investigate foreign trade practices that are barriers to United States exports and issue indictments in cases where such practices violate any of the Uruguay Round Agreements or any bilateral or regional trade agreement to which the United States is a party.
 (2)Submission of indictmentsThe Congressional Trade Enforcer shall submit indictments referred to in paragraph (1) to the Committee on Ways and Means of the House of Representatives, the Committee on Finance of the Senate, and the United States Trade Representative.
 (3)Action pursuant to indictmentWithin 30 days after receiving an indictment under paragraph (2), the Trade Representative, acting through the Deputy United States Trade Representative for Trade Enforcement should, in accordance with subsection (c)(1) of section 142 of the Trade Act of 1974, as added by section 201 of this Act, commence dispute resolution procedures in the appropriate forum against the country or countries that are the subject of the indictment unless—
 (A)prior to the date of filing, the foreign country or countries involved enters into an agreement with the United States to eliminate the practice that is inconsistent with its international obligations; or
 (B)in extraordinary cases, the filing of the case would cause serious harm to the national security of the United States.
 (4)ReportIf the Trade Representative does not commence dispute resolution procedures under paragraph (3) pursuant to an indictment under paragraph (3), the Trade Representative shall, not later than 30 days after receiving the indictment, submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report containing the reasons therefor and shall publish notice of the decision, together with a summary of such reasons, in the Federal Register.
					(c)Action pursuant to joint resolution
 (1)In generalIf the Trade Representative does not commence dispute resolution procedures under subsection (b)(3) pursuant to an indictment under subsection (b)(2), then the Trade Representative shall commence dispute resolution procedures in the appropriate forum pursuant to the indictment upon the enactment pursuant to the requirements of paragraph (2) of a joint resolution described in paragraph (3).
					(2)Requirements
 (A)The requirements of this paragraph are met if the joint resolution is enacted under paragraph (3) and—
 (i)the Congress adopts and transmits the joint resolution to the President before the end of the 90-day period (excluding any day described in section 154(b) of the Trade Act of 1974), beginning on the date on which the Congressional Trade Enforcer submits the indictment under subsection (b)(2); and
 (ii)if the President vetoes the joint resolution, each House of Congress votes to override that veto on or before the later of the last day of the 90-day period referred to in clause (i) or the last day of the 15-day period (excluding any day described in section 154(b) of the Trade Act of 1974) beginning on the date on which the Congress receives the veto message from the President.
 (B)A joint resolution to which this subsection applies may be introduced at any time on or after the end of the 30-day period described in subsection (b)(3), and before the end of the 90-day period referred to in subparagraph (A).
						(3)Joint resolutions
 (A)Joint resolutionsFor purposes of this subsection, the term joint resolution means only a joint resolution of the 2 Houses of Congress, the matter after the resolving clause of which is as follows: That the United States Trade Representative shall commence dispute resolution procedures against _______ in ______ pursuant to the indictment submitted under section 204(b)(2) of the Trade Enforcement Act of 2017 on ______., with the first blank space being filled with the country or countries that are the subject of the indictment, the second blank space being filled with the appropriate forum, and the third blank space being filled with the appropriate date.
						(B)Procedures
 (i)Joint resolutions may be introduced in either House of the Congress by any member of such House. (ii)Subject to the provisions of this paragraph, the provisions of subsections (b), (d), (e), and (f) of section 152 of the Trade Act of 1974 (19 U.S.C. 2192 (b), (d), (e), and (f)) apply to joint resolutions to the same extent as such provisions apply to resolutions under that section.
 (iii)If the committee of either House to which a joint resolution has been referred has not reported it by the close of the 45th day after its introduction (excluding any day described in section 154(b) of the Trade Act of 1974), such committee shall be automatically discharged from further consideration of the joint resolution and it shall be placed on the appropriate calendar.
 (iv)It is not in order for— (I)the Senate to consider any joint resolution unless it has been reported by the Committee on Finance or the committee has been discharged under clause (iii); or
 (II)the House of Representatives to consider any joint resolution unless it has been reported by the Committee on Ways and Means or the committee has been discharged under clause (iii).
 (v)A motion in the House of Representatives to proceed to the consideration of a joint resolution may only be made on the second legislative day after the calendar day on which the Member making the motion announces to the House his or her intention to do so.
 (C)Consideration of second resolution not in orderIt shall not be in order in either the House of Representatives or the Senate to consider a joint resolution (other than a joint resolution received from the other House), if that House has previously adopted a joint resolution under this subsection.
 (D)Rules of House of Representatives and SenateThis subsection is enacted by the Congress— (i)as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such is deemed a part of the rules of each House, respectively, and such procedures supersede other rules only to the extent that they are inconsistent with such other rules; and
 (ii)with the full recognition of the constitutional right of either House to change the rules (so far as relating to the procedures of that House) at any time, in the same manner, and to the same extent as any other rule of that House.
 (d)DefinitionsIn this section: (1)IndictmentThe term indictment means a formal written analysis setting forth the legal explanation of the manner in which a foreign trade practice of a country or countries violates any of the Uruguay Round Agreements or any bilateral or regional trade agreement to which the United States is a party.
 (2)Uruguay round agreementsThe term Uruguay Round Agreements means any of the agreements approved by the Congress under section 101(a)(1) of the Uruguay Round Agreements Act (19 U.S.C. 3511(a)(1)).
					105.Office of Market Access Assistance
 (a)EstablishmentThere is established in the Office of the Congressional Trade Enforcer an Office of Market Access Assistance.
 (b)FunctionsThe Office of Market Access Assistance shall provide technical and legal assistance and advice to eligible small businesses to enable such small businesses to prepare and file petitions (other than those which, in the opinion of the Office of Market Access Assistance, are frivolous) under section 302 of the Trade Act of 1974 (19 U.S.C. 2412).
 (c)DefinitionThe term eligible small business means any business concern which, in the judgment of the Office of Market Access Assistance, due to its small size, has neither adequate internal resources nor financial ability to obtain qualified outside assistance in preparing and filing petitions and complaints under section 302 of the Trade Act of 1974. In determining whether a business concern is an eligible small business, the Office of Market Access Assistance may consult with the Administrator of the Small Business Administration and the heads of other appropriate Federal departments and agencies.
				106.Relationship to executive branch
 (a)InformationThe Congressional Trade Enforcer may secure directly from any department or agency of the United States information necessary to enable it to carry out this title. Upon request of the Congressional Trade Enforcer, the head of that department or agency shall provide that information to the Congressional Trade Enforcer.
 (b)Services, facilities, and personnelUpon request of the Congressional Trade Enforcer, the head of any Federal department or agency may provide or detail any of the services, facilities, and personnel of that department or agency to the Congressional Trade Enforcer to assist it in carrying out its duties under this title.
				IITrade Enforcement Division and Deputy United States Trade Representative for Trade Enforcement
			201.Establishment of Trade Enforcement Division and Deputy United States Trade Representative for Trade
			 Enforcement
 (a)EstablishmentChapter 4 of title I of the Trade Act of 1974 (19 U.S.C. 2171) is amended by adding at the end the following:
					
						142.Trade Enforcement Division and Deputy United States Trade Representative for Trade Enforcement
 (a)Establishment of Trade Enforcement DivisionThere is established within the Office of the United States Trade Representative a Trade Enforcement Division (in this section referred to as the Division).
							(b)Establishment of position of Deputy United States Trade Representative for Trade Enforcement
 (1)In generalThe Division shall be headed by a Deputy United States Trade Representative for Trade Enforcement. (2)Appointment and nominationThe Deputy United States Trade Representative for Trade Enforcement shall be appointed by the President, by and with the advice and consent of the Senate. As an exercise of the rulemaking power of the Senate, any nomination of the Deputy United States Trade Representative for Trade Enforcement submitted to the Senate for its advice and consent, and referred to a committee, shall be referred to the Committee on Finance.
 (3)RankThe Deputy United States Trade Representative for Trade Enforcement shall hold office at the pleasure of the President and shall have the rank of Ambassador.
								(c)Functions of Deputy United States Trade Representative for Trade Enforcement
 (1)Principal functionThe principal function of the Deputy United States Trade Representative for Trade Enforcement shall be to ensure that trading partners of the United States comply with trade agreements to which the United States is a party.
 (2)Additional functionsThe Deputy United States Trade Representative for Trade Enforcement shall— (A)assist the United States Trade Representative in investigating and prosecuting disputes before the World Trade Organization and pursuant to other bilateral or regional trade agreements to which the United States is a party;
 (B)assist the United States Trade Representative in carrying out the United States Trade Representative’s functions under section 141(d);
 (C)make recommendations with respect to the administration of United States trade laws relating to barriers imposed by foreign governments to the importation of United States goods, services, and intellectual property, and other trade matters; and
 (D)perform such other functions as the United States Trade Representative may direct. (d)Office of Trade Assistance for Small Business (1)EstablishmentThere is established within the Division the Office of Trade Assistance for Small Business.
 (2)FunctionsThe Office of Trade Assistance for Small Business shall provide technical and legal assistance and advice to eligible small businesses to enable such small businesses to prepare and file petitions (other than those that, in the opinion of the Office, are frivolous) under section 302.
 (3)Eligible small business definedThe term eligible small business means any business concern that, in the judgment of the Office of Trade Assistance for Small Business, due to its size, has neither adequate internal resources nor financial ability to obtain qualified outside assistance in preparing and filing petitions and complaints under section 302. In determining whether a business concern is an eligible small business, the Office of Trade Assistance for Small Business may consult with the Administrator of the Small Business Administration and the heads of other appropriate Federal departments and agencies..
 (b)Conforming amendmentThe table of contents for the Trade Act of 1974 is amended by inserting after the item relating to section 141 the following:
					
						
							Sec. 142. Trade Enforcement Division and Deputy United States Trade Representative for Trade
			 Enforcement..
 (c)Compensation for Deputy United States Trade Representative for Trade EnforcementSection 5314 of title 5, United States Code, is amended by striking Deputy United States Trade Representatives (3). and inserting Deputy United States Trade Representatives (4).. (d)Conforming repealSection 2112 of the Bipartisan Trade Promotion Authority Act of 2002 (19 U.S.C. 3812) is repealed.
				202.Establishment of Chief Manufacturing Negotiator
 (a)Establishment of positionsSection 141(b)(2) of the Trade Act of 1974 (19 U.S.C. 2171(b)(2)) is amended to read as follows:  (2)There shall be in the Office four Deputy United States Trade Representatives (including the Deputy United States Trade Representative for Trade Enforcement), one Chief Agricultural Negotiator, one Chief Innovation and Intellectual Property Negotiator, and one Chief Manufacturing Negotiator who shall all be appointed by the President, by and with the advice and consent of the Senate. As an exercise of the rulemaking power of the Senate, any nomination of a Deputy United States Trade Representative, the Chief Agricultural Negotiator, the Chief Innovation and Intellectual Property Negotiator, or the Chief Manufacturing Negotiator submitted to the Senate for its advice and consent, and referred to a committee, shall be referred to the Committee on Finance. Each Deputy United States Trade Representative, the Chief Agricultural Negotiator, the Chief Innovation and Intellectual Property Negotiator, and the Chief Manufacturing Negotiator shall hold office at the pleasure of the President and shall have the rank of Ambassador..
 (b)Functions of Chief Manufacturing NegotiatorSection 141(c) of the Trade Act of 1974 (19 U.S.C. 2171(c)) is amended by adding at the end the following:
					
						(7)
 (A)The principal function of the Chief Manufacturing Negotiator shall be to conduct trade negotiations and to enforce trade agreements relating to United States manufacturing products and services. The Chief Manufacturing Negotiator shall promote manufacturing activities in the United States, shall serve as a vigorous advocate on behalf of United States manufacturing firms and workers, and shall perform such other functions as the United States Trade Representative may direct.
 (B)Not later than one year after the date of the enactment of this paragraph, and not less frequently than annually thereafter, the Chief Manufacturing Negotiator shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives a report on the actions taken by the Chief Manufacturing Negotiator in the preceding year..
 (c)CompensationSection 5314 of title 5, United States Code, is amended— (1)by striking Deputy United States Trade Representatives (3). and inserting Deputy United States Trade Representatives (4).; and
 (2)by inserting Chief Manufacturing Negotiator. after Chief Agricultural Negotiator.. (d)Conforming amendmentSection 141(c)(4) of the Trade Act of 1974 (19 U.S.C. 2171(c)(4)) is amended by inserting (other than the Deputy United States Trade Representative for Trade Enforcement) after Deputy United States Trade Representative.
 (e)Technical amendmentsSection 141(e) of the Trade Act of 1974 (19 U.S.C. 2171(e)) is amended— (1)in paragraph (1), by striking 5314 and inserting 5315; and
 (2)in paragraph (2), by striking the maximum rate of pay for grade GS–18, as provided in section 5332 and inserting the maximum rate of pay for level IV of the Executive Schedule in section 5315. IIICongressional Advisory Commission on WTO Dispute Settlement  301.Congressional findings and purpose (a)FindingsCongress finds the following:
 (1)The United States joined the World Trade Organization as an original member with the goal of creating an improved global trading system and providing expanded economic opportunities for United States workers, farmers, and businesses.
 (2)The dispute settlement rules of the WTO were created to enhance the likelihood that governments will observe their WTO obligations.
 (3)These dispute settlement rules help ensure that the United States can reap the full benefits of its participation in the WTO.
 (4)Successful operation of the WTO dispute settlement system was critical to congressional approval of the Uruguay Round Agreements and is critical to continued support by the United States for the WTO. In particular, it is imperative that dispute settlement panels and the Appellate Body—
 (A)operate with fairness and in an impartial manner; (B)strictly observe the terms of reference and any applicable standard of review set forth in the Uruguay Round Agreements; and
 (C)not add to the obligations, or diminish the rights, of WTO members under the Uruguay Round Agreements in violation of Articles 3.2 and 19.2 of the Dispute Settlement Understanding.
 (5)An increasing number of reports by dispute settlement panels and the Appellate Body have raised serious concerns within the Congress about the ability of the WTO dispute settlement system to operate in accordance with paragraph (4).
 (6)In particular, several reports of dispute settlement panels and the Appellate Body have added to the obligations and diminished the rights of WTO members, particularly under the Agreement on Implementation of Article VI of the General Agreement on Tariffs and Trade 1994, the Agreement on Subsidies and Countervailing Measures, and the Agreement on Safeguards.
 (7)In order to come into compliance with reports of dispute settlement panels and the Appellate Body that have been adopted by the Dispute Settlement Body, the Congress may need to amend or repeal statutes of the United States. In such cases, the Congress must have a high degree of confidence that the reports are in accordance with paragraph (4).
 (8)The Congress needs impartial, objective, and juridical advice to determine the appropriate response to reports of dispute settlement panels and the Appellate Body.
 (9)The United States remains committed to the multilateral, rules-based trading system. (b)PurposeIt is the purpose of this Act to provide for the establishment of the Congressional Advisory Commission on WTO Dispute Settlement to provide objective and impartial advice to the Congress on the operation of the dispute settlement system of the World Trade Organization.
				302.Establishment of Commission
 (a)EstablishmentThere is established a commission to be known as the Congressional Advisory Commission on WTO Dispute Settlement (in this title referred to as the Commission).
				(b)Membership
 (1)CompositionThe Commission shall be composed of 5 members, all of whom shall be judges or former judges of the Federal judicial circuits and shall be appointed by the Speaker of the House of Representatives and the President pro tempore of the Senate after considering the recommendations of the Chairman and ranking member of the Committee on Finance of the Senate and the Chairman and ranking member of the Committee on Ways and Means of the House of Representatives. Commissioners shall be chosen without regard to political affiliation and solely on the basis of each Commissioner's fitness to perform the duties of a Commissioner.
 (2)DateThe appointments of the initial members of the Commission shall be made not later than 90 days after the date of the enactment of this Act.
					(c)Period of appointment; vacancies
 (1)In generalMembers of the Commission shall each be appointed for a term of 5 years, except that of the members first appointed, 3 members shall be appointed for terms of 3 years.
					(2)Vacancies
 (A)In generalAny vacancy on the Commission shall not affect its powers, but shall be filled in the same manner as the original appointment was made and shall be subject to the same conditions as the original appointment.
 (B)Unexpired termAn individual chosen to fill a vacancy shall be appointed for the unexpired term of the member replaced.
 (d)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold its first meeting.
 (e)MeetingsThe Commission shall meet at the call of the Chairperson. (f)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings.
 (g)Chairperson and vice chairpersonThe Commission shall select a Chairperson and Vice Chairperson from among its members. (h)FundingMembers of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.
				303.Duties of the Commission
				(a)Advising Congress on the operation of the WTO dispute settlement system
 (1)In generalThe Commission shall review— (A)all adverse reports of dispute settlement panels and the Appellate Body which are—
 (i)adopted by the Dispute Settlement Body; and (ii)the result of a proceeding initiated against the United States by a WTO member; and
 (B)upon the request of the Committee on Ways and Means of the House of Representatives or the Committee on Finance of the Senate—
 (i)any adverse report of a dispute settlement panel or the Appellate Body— (I)which is adopted by the Dispute Settlement Body; and
 (II)in which the United States is a complaining party; or (ii)any other finding which is contained in a report of a dispute settlement panel or the Appellate Body that is adopted by the Dispute Settlement Body.
 (2)Scope of reviewThe Commission shall advise the Congress in connection with each adverse finding or other finding under paragraph (1)(B) only whether—
 (A)the dispute settlement panel or the Appellate Body, as the case may be— (i)exceeded its authority or its terms of reference;
 (ii)added to the obligations, or diminished the rights, of the United States under the Uruguay Round Agreement which is the subject of the finding;
 (iii)acted arbitrarily or capriciously, engaged in misconduct, or demonstrably departed from the procedures specified for panels and the Appellate Body in the applicable Uruguay Round Agreement; and
 (iv)deviated from the applicable standard of review, including in antidumping, countervailing duty, and other unfair trade remedy cases, the standard of review set forth in Article 17.6 of the Agreement on Implementation of Article VI of the General Agreement on Tariffs and Trade 1994; and
 (B)the finding is consistent with the original understanding by the United States of the Uruguay Round Agreement that is the subject of the finding as explained in the statement of administrative action approved under section 101(a) of the Uruguay Round Agreements Act (19 U.S.C. 3511(a)).
 (3)No deferenceApplying the standards set forth in paragraph (2) requires that the Commission not accord deference to findings of law made by the dispute settlement panel or the Appellate Body, as the case may be.
					(b)Determination; report
					(1)Determination
 (A)In generalNot later than 150 days after the date on which the Commission receives notice of a report or request under section 304(b), the Commission shall make a written determination with respect to the matters described in paragraph (2) of subsection (a), including a full analysis of the basis for its determination. A vote by a majority of the members of the Commission shall constitute a determination of the Commission, although the members need not agree on the basis for their vote.
 (B)Dissenting or concurring opinionsAny member of the Commission who disagrees with a determination of the Commission or who concurs in such a determination on a basis different from that of the Commission or other members of the Commission, may write an opinion expressing such disagreement or concurrence, as the case may be.
 (2)ReportThe Commission shall promptly report the determinations described in paragraph (1)(A) to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate. The Commission shall include with the report any opinions written under paragraph (1)(B) with respect to the determination.
 (c)Availability to the publicEach report of the Commission under subsection (b)(2), together with the opinions included with the report, shall be made available to the public.
				304.Powers of the Commission
 (a)HearingsThe Commission may hold a public hearing to solicit views concerning a report of a dispute settlement panel or the Appellate Body described in section 303(a)(1), if the Commission considers such hearing to be necessary to carry out the purpose of this Act. The Commission shall provide reasonable notice of a hearing held pursuant to this subsection.
				(b)Information from interested parties and Federal agencies
					(1)Notice to Commission
 (A)Under section 303(a)(1)(A)The Trade Representative shall advise the Commission not later than 5 business days after the date the Dispute Settlement Body adopts a report of a panel or the Appellate Body that is to be reviewed by the Commission under section 303(a)(1)(A).
 (B)Under section 303(a)(1)(B)The Committee on Ways and Means or the Committee on Finance, as the case may be, may make and notify the Commission of a request under section 303(a)(1)(B) not later than 1 year after the Dispute Settlement Body adopts the report that is the subject of the request.
 (C)Reports adopted prior to appointment of commissionWith respect to any report to which section 303(a)(1)(B) applies and that is adopted before the date on which the first members of the Commission are appointed under section 302(b)(2), the Committee on Ways and Means or the Committee on Finance, as the case may be, may make and notify the Commission of a request under section 303(a)(1)(B) with respect to that report not later than 1 year after the date on which the first members of the Commission are appointed under section 302(b)(2).
						(2)Submissions and requests for information
 (A)In generalThe Commission shall promptly publish in the Federal Register notice of the notice received under paragraph (1) from the Trade Representative, the Committee on Ways and Means, or the Committee on Finance, as the case may be, along with notice of an opportunity for interested parties to submit written comments to the Commission. The Commission shall make comments submitted pursuant to the preceding sentence available to the public.
 (B)Information from federal agencies and departmentsThe Commission may also secure directly from any Federal department or agency such information as the Commission considers necessary to carry out the provisions of this Act. Upon the request of the chairperson of the Commission, the head of such department or agency shall furnish the information requested to the Commission in a timely manner.
						(3)Access to panel and Appellate Body documents
 (A)In generalThe Trade Representative shall make available to the Commission all submissions and relevant documents relating to a report of a panel or the Appellate Body described in section 303(a)(1), including any information contained in such submissions identified by the provider of the information as proprietary information or information designated as confidential by a foreign government.
 (B)Public accessAny document which the Trade Representative submits to the Commission shall be available to the public, except information which is identified as proprietary or confidential or the disclosure of which would otherwise violate the rules of the WTO.
						(c)Assistance from Federal agencies; confidentiality
 (1)Administrative assistanceAny agency or department of the United States that is designated by the President shall provide administrative services, funds, facilities, staff, or other support services to the Commission to assist the Commission with the performance of the Commission's functions.
 (2)ConfidentialityThe Commission shall protect from disclosure any document or information submitted to it by a department or agency of the United States which the agency or department requests be kept confidential. The Commission shall not be considered to be an agency for purposes of section 552 of title 5, United States Code.
					305.Participation in WTO panel proceedings
 (a)In generalIf the United States Trade Representative, in proceedings before a dispute settlement panel or the Appellate Body of the WTO, seeks to enforce United States rights under a multilateral trade agreement or to defend a challenged action or determination of the United States Government, a United States citizen or an alien lawfully admitted for permanent residence to the United States that—
 (1)is supportive of the United States Government’s position before the panel or Appellate Body; and (2)has a direct economic interest in the panel’s or Appellate Body’s resolution of the matters in dispute,
					shall, to the extent appropriate, be permitted to participate in consultations and panel
			 proceedings. The Trade Representative shall issue regulations, consistent
			 with subsections (b) and (c), ensuring full and effective participation by
 any such private person.(b)Access to informationThe United States Trade Representative shall make available to persons described in subsection (a) all information presented to or otherwise obtained by the Trade Representative in connection with a WTO dispute settlement proceeding. The United States Trade Representative shall promulgate regulations implementing a protective order system to protect information designated by the submitting member as confidential.
 (c)Participation in panel processUpon request from a person described in subsection (a), the United States Trade Representative shall—
 (1)consult in advance with such person regarding the content of written submissions from the United States to the WTO panel concerned or to the other member countries involved;
 (2)include, where appropriate, such person or its appropriate representative as an advisory member of the delegation in sessions of the dispute settlement panel;
 (3)allow such special delegation member, where such member would bring special knowledge to the proceeding, to appear before the panel, directly or through counsel, under the supervision of responsible United States Government officials; and
 (4)in proceedings involving confidential information, allow appearance of such person only through counsel as a member of the special delegation.
 306.DefinitionsIn this title: (1)Adverse findingThe term adverse finding means—
 (A)in a proceeding of a panel or the Appellate Body that is initiated against the United States, a finding by the panel or the Appellate Body that any law or regulation of, or application thereof by, the United States, or any State, is inconsistent with the obligations of the United States under a Uruguay Round Agreement (or nullifies or impairs benefits accruing to a WTO member under such an Agreement); or
 (B)in a proceeding of a panel or the Appellate Body in which the United States is a complaining party, any finding by the panel or the Appellate Body that a measure of the party complained against is not inconsistent with that party's obligations under a Uruguay Round Agreement (or does not nullify or impair benefits accruing to the United States under such an Agreement).
 (2)Appellate bodyThe term Appellate Body means the Appellate Body established by the Dispute Settlement Body pursuant to Article 17.1 of the Dispute Settlement Understanding.
 (3)Dispute settlement bodyThe term Dispute Settlement Body means the Dispute Settlement Body established pursuant to the Dispute Settlement Understanding. (4)Dispute settlement panel; panelThe terms dispute settlement panel and panel mean a panel established pursuant to Article 6 of the Dispute Settlement Understanding.
 (5)Dispute settlement understandingThe term Dispute Settlement Understanding means the Understanding on Rules and Procedures Governing the Settlement of Disputes referred to in section 101(d)(16) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(16)).
 (6)Terms of referenceThe term terms of reference has the meaning given that term in the Dispute Settlement Understanding. (7)Trade representativeThe term Trade Representative means the United States Trade Representative.
 (8)Uruguay round agreementThe term Uruguay Round Agreement means any of the Agreements described in section 101(d) of the Uruguay Round Agreements Act. (9)World trade organization; wtoThe terms World Trade Organization and WTO mean the organization established pursuant to the WTO Agreement.
 (10)WTO agreementThe term WTO Agreement means the Agreement Establishing the World Trade Organization entered into on April 15, 1994. (11)WTO memberThe term WTO member has the meaning given that term in section 2(10) of the Uruguay Round Agreements Act (19 U.S.C. 3501(10)).
				IVImposition of countervailing duties to address subsidies relating to fundamentally undervalued
			 currencies
			401.Clarification regarding definition of countervailable subsidy
 (a)Benefit conferredSection 771(5)(E) of the Tariff Act of 1930 (19 U.S.C. 1677(5)(E)) is amended— (1)in clause (iii), by striking and at the end;
 (2)in clause (iv), by striking the period at the end and inserting , and; and (3)by inserting after clause (iv) the following new clause:
						
 (v)in the case in which the currency of a country in which the subject merchandise is produced is exchanged for foreign currency obtained from export transactions, and the currency of such country is a fundamentally undervalued currency, as defined in paragraph (37), the difference between the amount of the currency of such country provided and the amount of the currency of such country that would have been provided if the real effective exchange rate of the currency of such country were not undervalued, as determined pursuant to paragraph (38)..
 (b)Export subsidySection 771(5A)(B) of the Tariff Act of 1930 (19 U.S.C. 1677(5A)(B)) is amended by adding at the end the following new sentence: In the case of a subsidy relating to a fundamentally undervalued currency, the fact that the subsidy may also be provided in circumstances not involving export shall not, for that reason alone, mean that the subsidy cannot be considered contingent upon export performance..
 (c)Definition of fundamentally undervalued currencySection 771 of the Tariff Act of 1930 (19 U.S.C. 1677) is amended by adding at the end the following new paragraph:
					
 (37)Fundamentally undervalued currencyThe administering authority shall determine that the currency of a country in which the subject merchandise is produced is a fundamentally undervalued currency if—
 (A)the government of the country (including any public entity within the territory of the country) engages in protracted, large-scale intervention in one or more foreign exchange markets during part or all of the 18-month period that represents the most recent 18 months for which the information required under paragraph (38) is reasonably available, but that does not include any period of time later than the final month in the period of investigation or the period of review, as applicable;
 (B)the real effective exchange rate of the currency is undervalued by at least 5 percent, on average and as calculated under paragraph (38), relative to the equilibrium real effective exchange rate for the country’s currency during the 18-month period;
 (C)during the 18-month period, the country has experienced significant and persistent global current account surpluses; and
 (D)during the 18-month period, the foreign asset reserves held by the government of the country exceed—
 (i)the amount necessary to repay all debt obligations of the government falling due within the coming 12 months;
 (ii)20 percent of the country’s money supply, using standard measures of M2; and (iii)the value of the country’s imports during the previous 4 months..
 (d)Definition of real effective exchange rate undervaluationSection 771 of the Tariff Act of 1930 (19 U.S.C. 1677), as amended by subsection (c) of this section, is further amended by adding at the end the following new paragraph:
					
 (38)Real effective exchange rate undervaluationThe calculation of real effective exchange rate undervaluation, for purposes of paragraph (5)(E)(v) and paragraph (37), shall—
							(A)
 (i)rely upon, and where appropriate be the simple average of, the results yielded from application of the approaches described in the guidelines of the International Monetary Fund’s Consultative Group on Exchange Rate Issues; or
 (ii)if the guidelines of the International Monetary Fund’s Consultative Group on Exchange Rate Issues are not available, be based on generally accepted economic and econometric techniques and methodologies to measure the level of undervaluation;
 (B)rely upon data that are publicly available, reliable, and compiled and maintained by the International Monetary Fund or, if the International Monetary Fund cannot provide the data, by other international organizations or by national governments; and
 (C)use inflation-adjusted, trade-weighted exchange rates.. 402.Report on implementation of title (a)In generalNot later than 9 months after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the implementation of the amendments made by this title.
 (b)Matters To be includedThe report required by subsection (a) shall include a description of the extent to which United States industries that have been materially injured by reason of imports of subject merchandise produced in foreign countries with fundamentally undervalued currencies have received relief under title VII of the Tariff Act of 1930 (19 U.S.C. 1671 et seq.), as amended by this title.
 403.Application to goods from Canada and MexicoPursuant to article 1902 of the North American Free Trade Agreement and section 408 of the North American Free Trade Agreement Implementation Act of 1993 (19 U.S.C. 3438), the amendments made by section 501 of this title shall apply to goods from Canada and Mexico.
			VProcedures for investigating claims of evasion of antidumping and countervailing duty orders
 501.Protection of business proprietary informationSection 517(b) of the Tariff Act of 1930 (19 U.S.C. 1517(b)) is amended by adding at the end the following:
				
					(8)Business proprietary information
 (A)Establishment of proceduresFor each investigation conducted under paragraph (1), the Commissioner shall establish procedures for the submission of business proprietary information under an administrative protective order that—
 (i)protects against public disclosure of such information; and (ii)for purposes of submitting comments to the Commissioner, provides limited access to such information for—
 (I)the person that submitted the petition under paragraph (2); and (II)the person alleged to have entered covered merchandise into the customs territory of the United States through evasion.
 (B)Administration in accordance with other proceduresThe procedures established under subparagraph (A) shall be administered, to the maximum extent practicable, in accordance with administrative protective order procedures under section 777 by the administering authority.
 (C)Disclosure of business proprietary informationThe Commissioner shall, in accordance with the procedures established under subparagraph (A), make all business proprietary information presented to, or obtained by, the Commissioner during an investigation available to the persons specified in subparagraph (A)(ii) under an administrative protective order, regardless of when such information is submitted during an investigation..
 502.Application to Canada and MexicoPursuant to article 1902 of the North American Free Trade Agreement and section 408 of the North American Free Trade Agreement Implementation Act (19 U.S.C. 3438), the amendments made by this title shall apply with respect to goods from Canada and Mexico.
			VIMatters to encourage domestic insourcing and discourage foreign outsourcing
			601.Credit for insourcing expenses
 (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
					
						45S.Credit for insourcing expenses
 (a)In generalFor purposes of section 38, the insourcing expenses credit for any taxable year is an amount equal to 20 percent of the eligible insourcing expenses of the taxpayer which are taken into account in such taxable year under subsection (d).
 (b)Eligible insourcing expensesFor purposes of this section— (1)In generalThe term eligible insourcing expenses means—
 (A)eligible expenses paid or incurred by the taxpayer in connection with the elimination of any business unit of the taxpayer (or of any member of any expanded affiliated group in which the taxpayer is also a member) located outside the United States, and
 (B)eligible expenses paid or incurred by the taxpayer in connection with the establishment of any business unit of the taxpayer (or of any member of any expanded affiliated group in which the taxpayer is also a member) located within the United States,
									if such establishment constitutes the relocation of the business unit so eliminated. For purposes
			 of the preceding sentence, a relocation shall not be treated as failing to
			 occur merely because such elimination occurs in a different taxable year
 than such establishment.(2)Eligible expensesThe term eligible expenses means— (A)any amount for which a deduction is allowed to the taxpayer under section 162, and
 (B)permit and license fees, lease brokerage fees, equipment installation costs, and, to the extent provided by the Secretary, other similar expenses.
									Such term does not include any compensation which is paid or incurred in connection with severance
			 from employment and, to the extent provided by the Secretary, any similar
 amount.(3)Business unitThe term business unit means— (A)any trade or business, and
 (B)any line of business, or functional unit, which is part of any trade or business. (4)Expanded affiliated groupThe term expanded affiliated group means an affiliated group as defined in section 1504(a), determined without regard to section 1504(b)(3) and by substituting more than 50 percent for at least 80 percent each place it appears in section 1504(a). A partnership or any other entity (other than a corporation) shall be treated as a member of an expanded affiliated group if such entity is controlled (within the meaning of section 954(d)(3)) by members of such group (including any entity treated as a member of such group by reason of this paragraph).
 (5)Expenses must be pursuant to insourcing planAmounts shall be taken into account under paragraph (1) only to the extent that such amounts are paid or incurred pursuant to a written plan to carry out the relocation described in paragraph (1).
 (6)Operating expenses not taken into accountAny amount paid or incurred in connection with the ongoing operation of a business unit shall not be treated as an amount paid or incurred in connection with the establishment or elimination of such business unit.
 (c)Increased domestic employment requirementNo credit shall be allowed under this section unless the number of full-time equivalent employees of the taxpayer for the taxable year for which the credit is claimed exceeds the number of full-time equivalent employees of the taxpayer for the last taxable year ending before the first taxable year in which such eligible insourcing expenses were paid or incurred. For purposes of this subsection, full-time equivalent employees has the meaning given such term under section 45R(d) (and the applicable rules of section 45R(e)), determined by only taking into account wages (as otherwise defined in section 45R(e)) paid with respect to services performed within the United States. All employers treated as a single employer under subsection (b), (c), (m), or (o) of section 414 shall be treated as a single employer for purposes of this subsection.
							(d)Credit allowed upon completion of insourcing plan
 (1)In generalExcept as provided in paragraph (2), eligible insourcing expenses shall be taken into account under subsection (a) in the taxable year during which the plan described in subsection (b)(5) has been completed and all eligible insourcing expenses pursuant to such plan have been paid or incurred.
								(2)Election to apply employment test and claim credit in first full taxable year after completion of
 planIf the taxpayer elects the application of this paragraph, eligible insourcing expenses shall be taken into account under subsection (a) in the first taxable year after the taxable year described in paragraph (1).
 (e)Possessions treated as part of the United StatesFor purposes of this section, the term United States shall be treated as including each possession of the United States (including the Commonwealth of Puerto Rico and the Commonwealth of the Northern Mariana Islands).
 (f)RegulationsThe Secretary shall prescribe such regulations or other guidance as may be necessary or appropriate to carry out the purposes of this section..
 (b)Credit To Be Part of General Business CreditSection 38(b) of such Code is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:  (37)the insourcing expenses credit determined under section 45S(a)..
 (c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:
					
						
							Sec. 45S. Credit for insourcing expenses.
						.
 (d)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after the date of the enactment of this Act.
				(e)Application to United States possessions
					(1)Payments to possessions
 (A)Mirror code possessionsThe Secretary of the Treasury shall make periodic payments to each possession of the United States with a mirror code tax system in an amount equal to the loss to that possession by reason of section 45S of the Internal Revenue Code of 1986. Such amount shall be determined by the Secretary of the Treasury based on information provided by the government of the respective possession.
 (B)Other possessionsThe Secretary of the Treasury shall make annual payments to each possession of the United States which does not have a mirror code tax system in an amount estimated by the Secretary of the Treasury as being equal to the aggregate benefits that would have been provided to residents of such possession by reason of section 45S of such Code if a mirror code tax system had been in effect in such possession. The preceding sentence shall not apply with respect to any possession of the United States unless such possession has a plan, which has been approved by the Secretary of the Treasury, under which such possession will promptly distribute such payment to the residents of such possession.
 (2)Coordination with credit allowed against United States income taxesNo credit shall be allowed against United States income taxes under section 45S of such Code to any person—
 (A)to whom a credit is allowed against taxes imposed by the possession by reason of such section, or (B)who is eligible for a payment under a plan described in paragraph (1)(B).
						(3)Definitions and special rules
 (A)Possessions of the United StatesFor purposes of this section, the term possession of the United States includes the Commonwealth of Puerto Rico and the Commonwealth of the Northern Mariana Islands. (B)Mirror code tax systemFor purposes of this section, the term mirror code tax system means, with respect to any possession of the United States, the income tax system of such possession if the income tax liability of the residents of such possession under such system is determined by reference to the income tax laws of the United States as if such possession were the United States.
 (C)Treatment of paymentsFor purposes of section 1324(b)(2) of title 31, United States Code, the payments under this section shall be treated in the same manner as a refund due from sections referred to in such section 1324(b)(2).
						602.Denial of deduction for outsourcing expenses
 (a)In generalPart IX of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
					
						280I.Outsourcing expenses
 (a)In generalNo deduction otherwise allowable under this chapter shall be allowed for any specified outsourcing expense.
 (b)Specified outsourcing expenseFor purposes of this section— (1)In generalThe term specified outsourcing expense means—
 (A)any eligible expense paid or incurred by the taxpayer in connection with the elimination of any business unit of the taxpayer (or of any member of any expanded affiliated group in which the taxpayer is also a member) located within the United States, and
 (B)any eligible expense paid or incurred by the taxpayer in connection with the establishment of any business unit of the taxpayer (or of any member of any expanded affiliated group in which the taxpayer is also a member) located outside the United States,
									if such establishment constitutes the relocation of the business unit so eliminated. For purposes
			 of the preceding sentence, a relocation shall not be treated as failing to
			 occur merely because such elimination occurs in a different taxable year
			 than such establishment.(2)Application of certain definitions and rules
 (A)DefinitionsFor purposes of this section, the terms eligible expenses, business unit, and expanded affiliated group shall have the respective meanings given such terms by section 45S(b). (B)Operating expenses not taken into accountA rule similar to the rule of section 45S(b)(6) shall apply for purposes of this section.
									(c)Special rules
 (1)Application to deductions for depreciation and amortizationIn the case of any portion of a specified outsourcing expense which is not deductible in the taxable year in which paid or incurred, such portion shall neither be chargeable to capital account nor amortizable.
 (2)Possessions treated as part of the United StatesFor purposes of this section, the term United States shall be treated as including each possession of the United States (including the Commonwealth of Puerto Rico and the Commonwealth of the Northern Mariana Islands).
 (d)RegulationsThe Secretary shall prescribe such regulations or other guidance as may be necessary or appropriate to carry out the purposes of this section, including regulations which provide (or create a rebuttable presumption) that certain establishments of business units outside the United States will be treated as relocations (based on timing or such other factors as the Secretary may provide) of business units eliminated within the United States..
				(b)Limitation on subpart F income of controlled foreign corporations determined without regard to
 specified outsourcing expensesSection 952(c) of such Code is amended by adding at the end the following new paragraph:  (4)Earnings and profits determined without regard to specified outsourcing expensesFor purposes of this subsection, earnings and profits of any controlled foreign corporation shall be determined without regard to any specified outsourcing expense (as defined in section 280I(b))..
 (c)Clerical amendmentThe table of sections for part IX of subchapter B of chapter 1 of such Code is amended by adding at the end the following new item:
					
						
							Sec. 280I. Outsourcing expenses.
						.
 (d)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after the date of the enactment of this Act.
				VIIMatters relating to environmental protections
 701.Environmental protection in trade relationsSection 301(d)(3)(B) of the Trade Act of 1974 (19 U.S.C. 2411(d)(3)(B)) is amended— (1)in clause (iii)(V), by striking or at the end;
 (2)in clause (iv), by striking the period at the end and inserting , or; (3)by moving clause (iv), as so amended, two ems to the left; and
 (4)by adding at the end the following:  (v)constitutes a persistent pattern of conduct that—
 (I)fails to effectively enforce the environmental laws of a foreign country, (II)waives or otherwise derogates from the environmental laws of a foreign country or weakens the protections afforded by such laws,
 (III)fails to provide for judicial or administrative proceedings giving access to remedies for violations of the environmental laws of a foreign country,
 (IV)fails to provide appropriate and effective sanctions or remedies for violations of the environmental laws of a foreign country, or
 (V)fails to implement environmental commitments in agreements to which a foreign country and the United States are a party..
				702.Identification of foreign country trade practices that negatively affect the environment
 (a)In generalChapter 1 of title III of the Trade Act of 1974 (19 U.S.C. 2411 et seq.) is amended by adding at the end the following:
					
						311.Identification of foreign country trade practices that negatively affect the environment
							(a)Identification
 (1)In generalThe Trade Representative shall identify those foreign country trade practices that cause negative environmental impacts on the protection of human, animal, or plant life or health, or the conservation of exhaustible natural resources in the United States, the foreign country, a third country, or internationally.
 (2)FactorsIn identifying foreign country trade practices under paragraph (1), the Trade Representative shall take into account all relevant factors, including—
 (A)the strength of the connection between trade and the negative environmental impact; (B)the significance of the negative environmental impact on the protection of human, animal or plant life or health, or the conservation of exhaustible natural resources; and
 (C)the costs and benefits of addressing the negative environmental impact through the authorities under section 301.
 (3)ConsultationIn identifying foreign country trade practices under paragraph (1), the Trade Representative shall provide the opportunity for input by and consultation with interested persons, including private or nongovernmental organizations working towards environmental protection or conservation, domestic industrial users of any goods that may be affected by this section, and appropriate Federal departments and agencies.
								(b)Report
 (1)In generalNot later than 270 days after the date of submission of a report under section 181(b) of this Act, and every 2 years thereafter, the Trade Representative shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate and publish in the Federal Register a report on the foreign country trade practices identified under subsection (a).
 (2)Matters to be includedThe Trade Representative may include in the report, if appropriate— (A)a description of other foreign country trade practices that may in the future warrant inclusion in the report as foreign country trade practices that negatively affect the environment; and
 (B)a statement regarding other foreign country trade practices that negatively affect the environment that have not been identified because they are subject to other provisions of United States trade law, existing bilateral trade agreements, or trade negotiations, and progress is being made toward the mitigation, reduction, or elimination of the negative environmental impacts of such foreign country trade practices..
 (b)Clerical amendmentThe table of contents for the Trade Act of 1974 is amended by inserting after the item relating to section 310 the following new item:
					
						
							Sec. 311. Identification of foreign country trade practices that negatively affect the environment..
				VIIIOther matters
 801.Modification of availability of amounts from Trade Enforcement Trust FundSection 611(d)(1) of the Trade Facilitation and Trade Enforcement Act of 2015 (Public Law 114–125; 19 U.S.C. 4405(d)(1)) is amended by striking , only as provided by appropriations Acts,.
			802.Government Accountability Office report on commitments under certain international fora
 (a)In generalNot later than December 31 of each year after 2018, the Comptroller General of the United States shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report that assesses the progress in achieving compliance by other countries with commitments made under the international fora described in subsection (b).
 (b)International fora describedThe international fora described in this subsection are the following: (1)The Group of Seven (G–7).
 (2)The Group of Twenty (G–20). (3)The International Monetary Fund.
 (4)The U.S.-China Strategic and Economic Dialogue. (5)The U.S.-China Joint Commission on Commerce and Trade.
 (6)The Global Forum on Excess Steel Capacity. (7)The Steel Committee of the Organization for Economic Cooperation and Development.
 (8)The High Level Economic Dialogue with Mexico. (9)The U.S.-India Strategic and Commercial Dialogue.
 803.Government Accountability Office report on enforcement of child labor prohibitionNot later than May 31 of each year after 2018, the Comptroller General of the United States shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report that assesses the progress in ensuring that goods made with child labor do not enter the customs territory of the United States.
			804.Congressional advisory groups on enforcement
 (a)In generalSection 104(c) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4203(c)) is amended—
 (1)by redesignating subsections (d) through (f) as subsections (e) through (g), respectively; and (2)by inserting after subsection (c) the following:
						
							(d)Congressional advisory groups on enforcement
 (1)In generalBy not later than 60 days after the date of the enactment of the Trade Enforcement Act of 2017, and not later than 30 days after the convening of each Congress, the chairman of the Committee on Ways and Means of the House of Representatives shall convene the House Advisory Group on Enforcement and the chairman of the Committee on Finance of the Senate shall convene the Senate Advisory Group on Enforcement (in this subsection referred to collectively as the congressional advisory groups on enforcement).
								(2)Members and functions
 (A)Membership of the house advisory group on enforcementIn each Congress, the House Advisory Group on Enforcement shall be comprised of the following Members of the House of Representatives:
 (i)The chairman and ranking minority member of the Committee on Ways and Means and every member of the Subcommittee of Trade of such committee.
 (ii)The chairman and ranking minority member, or their designees, of the committees of the House of Representatives that would have, under the Rules of the House of Representatives, jurisdiction over provisions of law affected by trade enforcement at any time during that Congress and to which this Act would apply.
 (B)Membership of the senate advisory group on enforcementIn each Congress, the Senate Advisory Group on Enforcement shall be comprised of the following Members of the Senate:
 (i)The chairman and ranking minority member of the Committee on Finance and every member of the Subcommittee on International Trade, Customs, and Global Competitiveness of such committee.
 (ii)The chairman and ranking minority member, or their designees, of the committees of the Senate that would have, under the Rules of the Senate, jurisdiction over provisions of law affected by trade enforcement at any time during that Congress and to which this Act would apply.
 (C)Consultation and adviceThe congressional advisory groups on enforcement shall consult with and provide advice to the Trade Representative regarding the formulation and implementation of specific objectives, strategies, and positions with respect to enforcing the provisions of existing trade agreements to which the United States is a party.
 (D)ChairThe House Advisory Group on Enforcement shall be chaired by the chairman of the Committee on Ways and Means of the House of Representatives, and the Senate Advisory Group on Enforcement shall be chaired by the chairman of the Committee on Finance of the Senate.
									(3)Meetings
 (A)Quarterly meetingsThe President shall meet with the congressional advisory groups on enforcement at least four times in each calendar year.
 (B)Request for meetingUpon the request of a majority of the members of either of the congressional advisory groups on enforcement, the President shall meet with that group..
 (b)Procedural disapproval resolutionSection 106(b)(1)(B)(ii) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4205(b)(1)(B)(ii)) is amended—
 (1)in subclause (III), by striking or at the end; (2)by redesignating subclause (IV) as subclause (V); and
 (3)by inserting after subclause (III) the following new subclause:  (IV)the President has not met with the House Advisory Group on Enforcement or the Senate Advisory Group on Enforcement, pursuant to section 104(d)(3), with respect to the enforcement of existing trade agreements to which the United States is a party; or.
					